Exhibit 10.48



FORM OF SECOND AMENDMENT TO THE
AMENDMENT AND RESTATEMENT OF
THE HARRAH’S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II


WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the “Company”),
established the Harrah’s Entertainment, Inc. Executive Supplemental Savings Plan
II (the “Plan”) in order to provide its executives and the executives of its
affiliates with an opportunity and incentive to save for retirement and other
purposes;
WHEREAS, the Plan was amended and restated generally effective as of August 3,
2007 and was further amended by the First Amendment thereof effective as of
February 9, 2009 to suspend matching contributions under the Plan;
WHEREAS, in November, 2010 the Company changed its name to “Caesars
Entertainment Corporation”;
WHEREAS, the Committee now wishes to amend the Plan to suspend all deferrals
under the Plan and to make clarifying and conforming changes to the Plan to
reflect the Company’s name change;
WHEREAS, Section 12.1(a) of the Plan provides that, subject to certain
limitations not relevant here, the EDCP Committee has the right to amend the
Plan; and


WHEREAS, the EDCP Committee has approved the adoption of the Second Amendment to
the Plan.


NOW, THEREFORE, the Plan is hereby amended, effective as of November 5, 2014, as
follows:


AMENDMENT


1.By adding the following as the last paragraph of Article One of the Plan:
“Effective in November, 2010, the Company changed its name to ‘Caesars
Entertainment Corporation’. Effective as of November 5, 2014, the name of the
Plan is changed to ‘Caesars Entertainment Corporation Executive Supplemental
Savings Plan II’.”
2.    By substituting “Caesars Entertainment Corporation” for “Harrah’s
Entertainment, Inc.” in each place that the latter phrase appears in the Plan
other than for purposes of purposes of Section 2.26A of the Plan
3.    By adding the following new Section 3.2A to the Plan immediately after
Section 3.2 thereof:
“3.2A Suspension of Participation Agreements and Deferral Contributions.
Notwithstanding any other provision of the Plan, for Deferral Periods commencing
on and after January 1, 2015, (1) no Participant shall be permitted to make any
Participant Deferral Contributions under the Plan and (2) no Participation
Agreement shall be given effect (including any Participation Agreement that
would otherwise automatically apply to any subsequent Deferral Period pursuant
to Section 3.2(a)(3)).”
4.    By adding the following new paragraph (d) to Section 4.1 of the Plan
immediately after paragraph (c) thereof:
“(d)    Suspension of Contributions. No Deferral Contributions shall be
permitted under the Plan for Deferral Periods beginning on and after January 1,
2015.”
5.    By adding the following new paragraph (e) to Section 4.3 of the Plan
immediately after paragraph (d) thereof:
“(e)    Suspension of Contributions Beginning in 2015. No Deferral Contributions
shall be permitted under the Plan for Deferral Periods beginning on and after
January 1, 2015.”
This Second Amendment to the Amendment and Restatement of the Plan is hereby
executed by a duly authorized officer of Caesars Entertainment Corporation,
effective as of November 5, 2014.





1



--------------------------------------------------------------------------------





Caesars Entertainment Corporation
By:__________________________
Name:________________________
Its:___________________________





2

